DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/17/2022, with respect to claim(s) 1, 4-7 and 9 have been considered but are moot because of the new ground of rejection in view of Kataoka and Kanno for claims 1, 4, 7 and 9; and Kataoka, Kanno and Liang for claims 5 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US PG Pub 20090299974) in view of Kanno et al. (US Patent 6493713; hereinafter “Kanno”).
	As per claims 1 and 9, Kataoka discloses an information generation method and apparatus comprising: 		a processor that executes a process (Kataoka; Fig. 1, item 101 - CPU) including:	comparing dictionary data used for morpheme analysis with text data as a processing target (Kataoka; p. 0072 - The contents 210 are contents to be searched (compared with database) and include written character strings, like the contents of a dictionary, glossary, etc; also see p. 0104 – morphological analysis); 	registering a hit word in string data (Kataoka; p. 0074 - FIG. 4 is a schematic of the keyword data 211. The keyword data 211 includes a keyword, a file ID(s) indicative of the file(s) fi including the keyword, and the position of the keyword within the file(s) fi. When a keyword is searched for, a portion corresponding to the search keyword in a file fi including the keyword is cut out based on the file ID and the position of the keyword in within the file fi, and is displayed on a display);	generating, based on the string data, index information comprises each character included in the word registered in the string data and bitmaps corresponding to a character at a head of the word and a character at an end of the word, respectively, indicating whether each character in the string data is preset or not for each position of the string data, by a processor (Kataoka; p. 0078-0089 - A head consecutive-character sequence map Mhs, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of given consecutive characters consecutive from a character position s-th (1.ltoreq.s.ltoreq.q-r+1) from the head of the word to a character position determined by a given number of characters r (r.ltoreq.q). An end consecutive-character sequence map Met, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of consecutive characters consecutive from a character position t-th (1.ltoreq.t.ltoreq.q-r+1) from the end of the word to a character position determined by a given number of characters r (r.ltoreq.q); In the generation of a consecutive-character sequence map group, words are extracted sequentially from a file fi, and consecutive characters from the head side character position s or the end side character position t to the position determined by a given number of characters r are cut out sequentially from each extracted word and the value of the flag for a file ID i in a flag row is changed from "0" to "1" (bitmap));	receiving new input of a character or a character string after an operation indicating confirmation of input of a character or a character string is received (Kataoka; p. 0087 - When the search character string "beautiful" is input, entries of respective consecutive characters "be", "ea", "au", "ut", "ti", "if", "fu", and "ul" starting from s-th from the head of "beautiful" are extracted, and the logical product of the flag rows of the entries is calculated. A file having a flag "1" resulting from this logical product calculation is equivalent to a file that includes a word having a character string read from its head as "beautiful". In this example, files are narrowed down to the file fi in which "beautiful" is described and the file fn in which "beautifully" is described. Hence, the files to be searched are found to be the files fi and fn, eliminating any need to search other files); 	identifying words including the received character or character string among the words registered in the string data based on the generated index information (Kataoka; p. 0074-0075 - a map including a flag row for each file fi is generated, the flag row indicating whether a given character is present in the files f0 to fn written in HTML or XML format and making up the contents 210, such as a dictionary. Before the start of processing to search the files f0 to fn for a character string matching or related to a search character string, the files fi are narrowed down to the files fi that include a character making up the search character string, based on the map generated; p. 0095-0101 – single character map; see also p. 0087-0089).	Kataoka, however, fails to disclose for each word included in the text data based on the dictionary data and data indicating a large quantity of sentences including homonyms, referring to a storage that stores co-occurring word information including information of the each word, information of other word and a co-occurrence rates of the each word and the other word, and extracting any word among the identified words.	Kanno does teach for each word included in the text data based on the dictionary data and data indicating a large quantity of sentences including homonyms, referring to a storage that stores co-occurring word information including information of the each word, information of other word and a co-occurrence rates of the each word and the other word, and extracting any word among the identified words (Kanno; Col. 39, lines 1-20 - obtain the word occurrence frequencies so that the regular expression dictionary is constructed on the basis of the word frequency data to make out the final word index, whereupon in the word frequency data, the frequencies (the numbers of index elements of the regular expressions based upon the words) in the final word index becomes similar to their distribution, so that the following effects are remarkably obtainable. (1) As a word has a higher frequency, the matching character positional range of the index element of the regular expression corresponding to that word becomes longer and the number of index elements for each of the regular expressions decreases. (2) A portion of the index elements for a word taking a minimum rank is also recorded as the index elements for the regular expression corresponding to a word not taking the minimum rank at the same portions in the retrieval document).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Kataoka, to include for each word included in the text data based on the dictionary data and data indicating a large quantity of sentences including homonyms, referring to a storage that stores co-occurring word information including information of the each word, information of other word and a co-occurrence rates of the each word and the other word, and extracting any word among the identified words, as taught by Kanno, so that it is possible to sharply reduce the cases that "the retrieval character strings are covered with words having a relatively small number of characters and making less overlap with each other" and "it is required to obtain the index elements for many words" in a state of holding back the index capacity, which causes the impairment of efficiency inherent in the prior word index, thereby permitting higher-speed full-text retrieval processing (Kanno; Col. 39, lines 21-29).
	As per claim 4, Kataoka discloses an information generation method according to claim 1, further comprising: 		receiving dictionary data used for morpheme analysis and text data indicating a plurality of sentences including homonyms (Kataoka; p. 0072 - The contents 210 are contents to be searched and include written character strings, like the contents of a dictionary, glossary, etc).
	Kataoka, however, fails to disclose calculating co-occurrence rate of other word for each word included in the text data and generating, based on the dictionary data and the text data, co-occurring information regarding word information of the each word, word information of the other word and co-occurrence rate; and generating the dictionary data.	Kanno does teach calculating co-occurrence rate of other word for each word included in the text data and generating, based on the dictionary data and the text data, co-occurring information regarding word information of the each word, word information of the other word and co-occurrence rate (Kanno; Col. 39, lines 1-20 - obtain the word occurrence frequencies so that the regular expression dictionary is constructed on the basis of the word frequency data to make out the final word index, whereupon in the word frequency data, the frequencies (the numbers of index elements of the regular expressions based upon the words) in the final word index becomes similar to their distribution, so that the following effects are remarkably obtainable. (1) As a word has a higher frequency, the matching character positional range of the index element of the regular expression corresponding to that word becomes longer and the number of index elements for each of the regular expressions decreases. (2) A portion of the index elements for a word taking a minimum rank is also recorded as the index elements for the regular expression corresponding to a word not taking the minimum rank at the same portions in the retrieval document).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Kataoka, to include calculating co-occurrence rate of other word for each word included in the text data and generating, based on the dictionary data and the text data, co-occurring information regarding word information of the each word, word information of the other word and co-occurrence rate, as taught by Kanno, so that it is possible to sharply reduce the cases that "the retrieval character strings are covered with words having a relatively small number of characters and making less overlap with each other" and "it is required to obtain the index elements for many words" in a state of holding back the index capacity, which causes the impairment of efficiency inherent in the prior word index, thereby permitting higher-speed full-text retrieval processing (Kanno; Col. 39, lines 21-29).
	As per claim 7, Kataoka discloses a word extraction method comprising: 	comparing dictionary data used for morpheme analysis with text data as a processing target (Kataoka; p. 0072 - The contents 210 are contents to be searched (compared with database) and include written character strings, like the contents of a dictionary, glossary, etc; also see p. 0104 – morphological analysis);	registering a hit word in string data (Kataoka; p. 0074 - FIG. 4 is a schematic of the keyword data 211. The keyword data 211 includes a keyword, a file ID(s) indicative of the file(s) fi including the keyword, and the position of the keyword within the file(s) fi. When a keyword is searched for, a portion corresponding to the search keyword in a file fi including the keyword is cut out based on the file ID and the position of the keyword in within the file fi, and is displayed on a display); 	when new input of a character or a character string is received after receiving an operation indicating confirmation of input of a character or character string, referring to a storage that stores index information indicating relative positions of characters of each character included in a word registered in the string data and bitmaps corresponding to a character at a head of the word and a character at an end of the word, respectively, indicating whether each character in the string data is preset or not for each position of the string data to identify words including the newly received character or character string among the registered words (Kataoka; p. 0078-0089 - A head consecutive-character sequence map Mhs, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of given consecutive characters consecutive from a character position s-th (1.ltoreq.s.ltoreq.q-r+1) from the head of the word to a character position determined by a given number of characters r (r.ltoreq.q). An end consecutive-character sequence map Met, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of consecutive characters consecutive from a character position t-th (1.ltoreq.t.ltoreq.q-r+1) from the end of the word to a character position determined by a given number of characters r (r.ltoreq.q); In the generation of a consecutive-character sequence map group, words are extracted sequentially from a file fi, and consecutive characters from the head side character position s or the end side character position t to the position determined by a given number of characters r are cut out sequentially from each extracted word and the value of the flag for a file ID i in a flag row is changed from "0" to "1" (bitmap)). 	Kataoka, however, fails to disclose for each word included in the text data based on the dictionary data and data indicating a large quantity of sentences including homonyms, referring to a storage that stores co-occurrence word information of the each word, information of other word and a co-occurrence rates of the each word and the other word to acquire co- occurrence information of the other words with respect to the identified word; and extracting any word among the identified words based on the acquired co- occurrence information and the character or the character string whose input has been confirmed, by a processor.	Kanno does teach for each word included in the text data based on the dictionary data and data indicating a large quantity of sentences including homonyms, referring to a storage that stores co-occurrence word information of the each word, information of other word and a co-occurrence rates of the each word and the other word to acquire co- occurrence information of the other words with respect to the identified word; and extracting any word among the identified words based on the acquired co- occurrence information and the character or the character string whose input has been confirmed, by a processor (Kanno; Col. 39, lines 1-20 - obtain the word occurrence frequencies so that the regular expression dictionary is constructed on the basis of the word frequency data to make out the final word index, whereupon in the word frequency data, the frequencies (the numbers of index elements of the regular expressions based upon the words) in the final word index becomes similar to their distribution, so that the following effects are remarkably obtainable. (1) As a word has a higher frequency, the matching character positional range of the index element of the regular expression corresponding to that word becomes longer and the number of index elements for each of the regular expressions decreases. (2) A portion of the index elements for a word taking a minimum rank is also recorded as the index elements for the regular expression corresponding to a word not taking the minimum rank at the same portions in the retrieval document).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Kataoka, to include for each word included in the text data based on the dictionary data and data indicating a large quantity of sentences including homonyms, referring to a storage that stores co-occurrence word information of the each word, information of other word and a co-occurrence rates of the each word and the other word to acquire co- occurrence information of the other words with respect to the identified word; and extracting any word among the identified words based on the acquired co- occurrence information and the character or the character string whose input has been confirmed, by a processor, as taught by Kanno, so that it is possible to sharply reduce the cases that "the retrieval character strings are covered with words having a relatively small number of characters and making less overlap with each other" and "it is required to obtain the index elements for many words" in a state of holding back the index capacity, which causes the impairment of efficiency inherent in the prior word index, thereby permitting higher-speed full-text retrieval processing (Kanno; Col. 39, lines 21-29).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Kanno and further in view of Liang (US PG Pub 20180060302).

	As per claims 5 and 6, Kataoka discloses the information generation method according to claim 4, further including: generating, based on the string data, index information indicating each bitmap for each character included in each word registered in the string data, a head character of each word, and an end character of each word, the string data indicating each hit word by comparing document data with the dictionary data, the each bitmap indicating presence or absence of each correspondent character for character position in the string data, (Kataoka; p. 0078-0089 - A head consecutive-character sequence map Mhs, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of given consecutive characters consecutive from a character position s-th (1.ltoreq.s.ltoreq.q-r+1) from the head of the word to a character position determined by a given number of characters r (r.ltoreq.q). An end consecutive-character sequence map Met, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of consecutive characters consecutive from a character position t-th (1.ltoreq.t.ltoreq.q-r+1) from the end of the word to a character position determined by a given number of characters r (r.ltoreq.q); In the generation of a consecutive-character sequence map group, words are extracted sequentially from a file fi, and consecutive characters from the head side character position s or the end side character position t to the position determined by a given number of characters r are cut out sequentially from each extracted word and the value of the flag for a file ID i in a flag row is changed from "0" to "1" (bitmap)); receiving new input of a character or a character string after receiving an operation indicating confirmation of input of a character or a character string (Kataoka; p. 0087 - When the search character string "beautiful" is input, entries of respective consecutive characters "be", "ea", "au", "ut", "ti", "if", "fu", and "ul" starting from s-th from the head of "beautiful" are extracted, and the logical product of the flag rows of the entries is calculated. A file having a flag "1" resulting from this logical product calculation is equivalent to a file that includes a word having a character string read from its head as "beautiful". In this example, files are narrowed down to the file fi in which "beautiful" is described and the file fn in which "beautifully" is described. Hence, the files to be searched are found to be the files fi and fn, eliminating any need to search other files); restoring a bitmap of the received character or character string and a head bitmap by restoring an area near a head character in the received new input, using the string data from the hashed index information (Kataoka; p. 0087 - When the search character string "beautiful" is input, entries of respective consecutive characters "be", "ea", "au", "ut", "ti", "if", "fu", and "ul" starting from s-th from the head of "beautiful" are extracted, and the logical product of the flag rows of the entries is calculated. A file having a flag "1" resulting from this logical product calculation is equivalent to a file that includes a word having a character string read from its head as "beautiful". In this example, files are narrowed down to the file fi in which "beautiful" is described and the file fn in which "beautifully" is described. Hence, the files to be searched are found to be the files fi and fn, eliminating any need to search other files); identifying words including the received character or character string among the words registered in the dictionary data, by executing a logical operation using the restored bitmap of the received character or character string and the restored head character bitmap (Kataoka; p. 0074-0075 - a map including a flag row for each file fi is generated, the flag row indicating whether a given character is present in the files f0 to fn written in HTML or XML format and making up the contents 210, such as a dictionary. Before the start of processing to search the files f0 to fn for a character string matching or related to a search character string, the files fi are narrowed down to the files fi that include a character making up the search character string, based on the map generated; p. 0095-0101 – single character map; see also p. 0087-0089); and extracting any word serving as a conversion candidate of Kana-Kanji conversion among the identified words based on the generated co-occurring information. (Kataoka; p. 0095-0101 - Because code conversion is performed with the value of a combination of remainders, different characters may be represented by the same code (co-occurring word information). For this reason, two types of code conversion are performed to generate a flag row for each of the codes corresponding to one foreign character; p. 0111-0113 – Kana-Kanji conversions).
	Kataoka, however, fails to disclose hashing the generated index information. Liang does teach hashing the generated index information (Liang; p. 0241-0242 - In some examples, block 1316 can include computing a locality-sensitive hash or other representation of the second text segment 608. The hash value can then be used to determine corrected text segments 608. For example, the hash value can be used to perform nearest-neighbor search, e.g., using hashes of text segments according to a plurality of hash functions. In other examples, the hash value can be used as a query in a structure mapping hash values to corrected text segments 608. The dictionary can include, e.g., a spatial decomposition such as an octree or k-d tree, a binary search tree, or another data structure permitting determining the locality-sensitive hash value in the dictionary nearest to the hash value of the second text segment 608. Other techniques can be used, e.g., sorting or indexing of text segments 608 or locality-sensitive hash values).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Kataoka, to include hashing the generated index information, as taught by Liang, in order to provide system administrators with a way to automatically evaluate user feedback regarding system operations without the need to do the evaluation manually (Liang; p. 0002).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
 Kanno et al. (US Patent 5406480) which discloses that a co-occurrence dictionary is built through a process for calculating three kinds of co-occurrence information and a real number vector corresponding to each category. The co-occurrence dictionary is updated through a process for selecting the opposite phrase of the co-occurrence for the additional co-occurrence information and a process for calculating a real number vector corresponding to an additional word on the basis of the additional co-occurrence information. A co-occurrence analysis is effected through a process for calculating in real number the degree of the co-occurrence on the basis of the real number vectors corresponding to two categories to be checked in the co-occurrence relation, and a semantic analysis is effected through a process for indicating, by a numerical value, the propriety of the interpretation on the basis of the degree of each co-occurrence (Kanno; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658